JAMES R. BROWNING, Circuit Judge:
Francisco Jimenez Recio and Adrian Lopez-Meza appeal their convictions of conspiracy to possess with intent to distribute a controlled substance on the same grounds and Recio also appeals his conviction for possession with intent to distribute based on ineffective assistance of counsel.
Both argue the district court should have granted their motion for judgment of acquittal after both the first and second trials under United States v. Cruz, 127 F.3d 791, 795 (9th Cir.1997), in which we ruled that a conspiracy to distribute illegal drugs ends when law enforcement authorities confiscate the drugs.
In Cruz, two individuals on their way to Guam to deliver methamphetamine to Cruz were arrested and their drugs were confiscated. Id. at 794. Because Cruz was clearly not brought into the drug scheme until after the drugs were seized, this court held that the evidence was insufficient for any rational jury to have found, beyond a reasonable doubt, that the conspiracy to distribute and to possess with intent to distribute was in existence at the time Cruz became involved. Id. at 796.
Viewing the evidence in the light most favorable to the government as we must, see United States v. Yossunthorn, 167 F.3d 1267, 1270 (9th Cir.1999), we must determine whether any rational jury could find, beyond a reasonable doubt, that Recio and Lopez-Meza were involved in the conspiracy prior to the initial seizure of the drugs in Nevada, which took place on November 18,1998 at 1:18 A.M.
The district court held, and the government argues, that there was some evidence tying Lopez-Meza and Recio to the conspiracy before the drugs were initially seized. The district court stated that “Lopez’s and [Recioj’s words and conduct, upon their picking up the truck in Nampa and subsequently being stopped by the authorities, provided a probative link between themselves and the specific conspiracy charge.” Moreover, before the initial seizure, both Recio and Lopez-Meza allegedly called the same telephone number in Idaho and different numbers in Chicago using pre-paid calling cards.
This is insufficient evidence of guilt. No specific words or conduct provided a probative link between Defendants and a pre-seizure conspiracy. Defendants’ words and conduct only revealed their general guilt which could be related only to their post-seizure pick-up of the contraband. As for the pre-paid calling cards, there is no proof that Recio and Lopez-Meza used these cards; any person could have used the cards by dialing the pin number code. The government produced no evidence identifying the participants in or the contents of the conversations. The phone numbers called are not probative of a conspiracy: the Idaho calls were to a communal telephone at a migrant camp and the Chicago calls were all to different telephone numbers.
The remaining evidence of an earlier conspiracy is similarly insufficient. Recio renewed his “non-owner” driver’s insurance the day before his arrest, but that fact is hardly probative of earlier involvement in this conspiracy. That Recio and Lopez-Meza lied to officers upon arrest points only to. knowledge that they were involved in illicit activity at that time and provides no basis for concluding that they were involved in the conspiracy before November 18,1997.
On the other hand, there is strong evidence that Lopez-Meza and Recio were not involved in coordinating the conspiracy. The government’s main witness, Arce, had never met either Lopez-Meza or Re-cio before the drugs were seized. Once *1090the police agreed to continue the drug operation, the police called an Arizona pager number to arrange for a drop-off, but neither Lopez-Meza nor Recio were among the three callers who responded to the page. In fact, one of the callers returning the page stated that he would send a “muchacho” (“boy” in Spanish) to get the truck, strongly suggesting that Defendants were simply drivers hired at the last minute. Furthermore, the initial conspiracy did not envision a drop-off in the Karcher Mall parking lot in Nampa, Idaho, where Lopez-Meza and Recio retrieved the truck — the police initiated the arrangement to meet there as part of their post-seizure “sting” operation.
Since the evidence at the first trial was insufficient, it was error to conduct a second trial. Accordingly, we decline to address Lopez-Meza and Recio’s challenge to the sufficiency of the evidence and the jury instructions in the second trial. We need now only address those claims relevant to Recio’s conviction at the first trial of possession with intent to distribute a controlled substance.
The district court did not err by allowing evidence of the odor of burned marijuana in Lopez-Meza and Recio’s blue Mazda. The evidence was relevant to the charge that Recio possessed marijuana with intent to distribute. See United States v. Mayans, 17 F.3d 1174, 1181 (9th Cir.1994). One of the primary issues was whether Recio knew there were narcotics in the flatbed truck when he and LopezMeza retrieved it. The fact that their own car reeked of marijuana makes it more likely that Recio was familiar with the odor and knew they were in possession of marijuana.
The district court did not err by denying Defendants’ motion for a mistrial based on the prosecutor’s reference to a “stash house.” Since the government had referred to the Nu Acres residence as the ultimate destination of the drugs without objection, it was not particularly prejudicial for the prosecutor to refer to that residence as a “stash house.” Although the prosecutor violated the court’s instruction not to use the term, the prosecutor’s misconduct does not require reversal since nothing in the record suggests the jury’s verdict was affected by its use.
The district court did not abuse its discretion in admitting the expert testimony of Special Agent Hinton. It did not exceed the boundaries set by the district court or by Federal Rules of Evidence Rule 702.
Recio’s counsel’s failure to move for acquittal on Count Two after the first trial constituted ineffective assistance of counsel. See Strickland v. Washington, 466 U.S. 668, 687, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). But for the ineffective assistance of Recio’s counsel, Recio would have been granted a new trial on Count Two.
Ordinarily, we do not reach claims of ineffective assistance of counsel on direct appeal, and only do so in habeas corpus proceedings. See United States v. Ross, 206 F.3d 896, 900 (9th Cir.2000). However, we review ineffective assistance claims where the record is “‘sufficiently developed to permit review and determination of the issue’ ” or where “ ‘the legal representation is so inadequate that it obviously denies a defendant his Sixth Amendment right to counsel.’ ” Id. (quoting United States v. Robinson, 967 F.2d 287, 290 (9th Cir.1992)).
The government’s concession in its brief regarding the motion for judgment of acquittal provides such a record: “The Government agrees with the first premise, namely, that had Appellant’s trial counsel made the motion for judgment of acquittal as to Count Two, the trial judge would have granted sua sponte the new trial as to both counts, as he did for co-defendant Lopez.” This concession makes a sufficient record to find prejudice since all parties agree that Recio would have been granted a new trial but for the actions of his counsel. Although the government may not have dismissed the possession *1091with intent to distribute count against Re-cio before the second trial,2 the fact that Recio was denied a new trial constitutes prejudice in its own right.
The conspiracy convictions are reversed and dismissed with prejudice because of insufficient evidence.
AFFIRMED IN PART, REVERSED IN PART.

. The circumstances suggest the government dismissed Count Two against Lopez-Meza only to avoid the incongruity of charging both defendants with conspiracy, but only Recio with possession, although both basically engaged in the same conduct.